 


116 HRES 189 EH: A resolution supporting sustained United States leadership to accelerating global progress against maternal and child malnutrition and supporting United States Agency for International Development’s commitment to global nutrition through its multi-sectoral nutrition strategy.
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 189 
In the House of Representatives, U. S.,

December 7, 2020
 
RESOLUTION 
A resolution supporting sustained United States leadership to accelerating global progress against maternal and child malnutrition and supporting United States Agency for International Development’s commitment to global nutrition through its multi-sectoral nutrition strategy. 
 
 
Whereas 151 million children under the age of 5 in the world—22 percent—are stunted, or chronically undernourished, and in countries highly affected by undernutrition, stunting affects 1 in every 3 children;  Whereas wasting, or acute malnutrition, continues to threaten the lives of an estimated 7.5 percent or nearly 51 million children under the age of 5 globally, and more than 38 million children under the age of 5 are overweight;  
Whereas malnutrition directly or indirectly causes 45 percent of all deaths—2.6 million—of children under age 5 annually and puts those who survive at risk of impaired brain development, lower IQ, weakened immune systems, and greater risk of serious diseases;  Whereas undernourished adolescent girls have impaired cognitive ability and productivity and their future babies are at increased risk for low birth weight and death;  
Whereas iron deficiency anemia, associated with undernutrition, contributes to 1 in 5 maternal deaths (or 20 percent of maternal mortality);  Whereas poor maternal nutrition contributes to poor fetal development and low birth weight, and an estimated 60 to 80 percent of neonatal deaths occur in low birth weight babies;  
Whereas a large body of scientific evidence supports the benefits of improved breastfeeding practices on the short-term and long-term health and development of children and their mothers;  Whereas a growing evidence base demonstrates that reducing maternal and child malnutrition, especially in the critical 1,000 days between pregnancy and age 2, is imperative to ending preventable maternal and child deaths, improving cognitive and physical development, and strengthening children’s immune systems to bolster resistance to disease;  
Whereas leading economists and Nobel Laureates have identified improving child nutrition as the most cost-effective way to enhance global health and development;  Whereas the United States Agency for International Development’s Multi-Sectoral Nutrition Strategy’s approach addresses both direct and underlying causes of malnutrition, and its focus on linking humanitarian assistance with development programming helps build resilience to shocks in vulnerable communities;  
Whereas malnutrition is a universal issue that no country in the world can afford to overlook, and countries with high burdens of malnutrition, including stunting, wasting, anemia, and micronutrient deficiency, will struggle to achieve sustainable and equitable economic growth;  Whereas the United States plays a lead role supporting the goals of Scaling Up Nutrition, a global movement of 60 countries to prioritize nutrition, particularly during the 1,000-day window of opportunity between a mother’s pregnancy and her child’s second birthday, through effective policy and dedicated national resources; and  
Whereas the world has reduced undernutrition since 1990, yet global progress has been too slow to ensure each child can attain a full and prosperous future regardless of where he or she was born and at the current pace, the global community will not reach its global nutrition targets set for 2025: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms that— (A)food security and good nutrition in early childhood saves lives and lays the foundation for healthy physical and cognitive growth and development;  
(B)the potential benefit of good nutrition is life-long and influences a child’s entire future, with entire communities and nations ultimately prospering;  (C)the right nutrition helps children learn, helps protect them from illness, increases their productivity and earning potential, and supports the well-being and health of their future offspring; and  
(D)women who are well-nourished and do not suffer from anemia are less likely to die in childbirth and to give birth to children who are malnourished, breaking the intergenerational cycle of malnutrition;  (2)reaffirms that— 
(A)good nutrition is also an economic issue central to reducing poverty and putting countries on path to economic development;  (B)adults who were well-nourished as children earn up to 46 percent more than those who were malnourished;  
(C)countries with a very high burden of early childhood malnutrition have lower economic growth rates due to lost income and productivity; and  (D)the cost to nations is substantial with Gross Domestic Product (GDP) losses estimated between 3 to 16 percent with overall potential impacts to the global economy as high as $3.5 trillion per year;  
(3)supports United States leadership in helping developing countries meet the nutritional needs of women and children, and supports continued efforts;  (4)supports United States Agency for International Development’s (USAID) recognition that nutrition interventions are among the lifesaving interventions that can have the greatest impact in ending preventable child and maternal deaths;  
(5)supports the use of the USAID Multi-Sectoral Nutrition Strategy, the United States Government Global Nutrition Coordination Plan, and the Global Food Security Strategy as platforms through which to help reach global nutrition targets by 2025, as agreed to at the World Health Assembly in 2012;  (6)acknowledges the vision and goals of the Scaling Up Nutrition movement as a global partnership to support country-led efforts to improve maternal and child nutrition involving governments, civil society, the United Nations, donors, businesses, and researchers;  
(7)acknowledges that progress against global malnutrition must be accelerated using innovative, scaled-up approaches to improve the systems that affect the nutritional status of women and children; and  (8)calls for transformative efforts across sectors at USAID— 
(A)to accelerate progress to end maternal and child malnutrition, including through Country Development Cooperation Strategies that align with country’s national nutrition plans; and  (B)to include improved and clear methods to track nutrition funding and outcomes across all United States Government global nutrition programs, especially those in global health, food security, agriculture, basic education, food assistance, and water, sanitation, and hygiene (WASH).  
 
Cheryl L. Johnson,Clerk.
